An unpub|is Ld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREl\/[E COURT OF THE STATE OF NEVADA

PREMIER ONE H()LDINGS, lNC., A No. 66197
NEVADA CORP()RATI()N,

Appellant, _
vs.

BANK OF AMERICA, N.A., AN F g L E D
UNKNOWN ENTITY, SEP 2 5 2014
Respondent.

TRAC\E e<l Ln\»oal\aAN
cLERK 0F su»>r<a:tlz comm

BY ~
DEPuTY CLERK _

ORDER DISMISSING APPEAL

This appeal was docketed in this court on August 1, 2014,
without payment of the requisite_filing fee. ()n that same day a notice was
issued directing appellant to pay the filing fee within ten days. The notice
further advised that failure to pay the filing fee within ten days would
result in the dismissal of this appeal.` T0 date, appellant has not paid the
filing fee or otherwise responded to this court’s notice. Accordingly, cause
appearing, this appeal is disrnissed.l

lt is so ORDERED.

CLERK oF 'FHE SUPREME COURT
TRACIE K. LINDEMAN

BY:_  Y. 

cc: Hon. Jessie Elizabeth Walsli, District Judge
Joseph Y. Hong
Akerman LLP/Las Vegas
Eighth District Court Clerk

Suensme Counr
oF
NEvAoA

CLERK’S ORDEF|

roy 1947 m

I"l'SZ|(>l-_]